Case 1:21-cv-01669-STV Document 1 Filed 06/17/21 USDC Colorado Page 1 of 8




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO
                                   DENVER DIVISION

                                    CASE NO.: 1:21-cv-1669

 Jackie Shumaker,

                Plaintiff,

 v.

 Eidos Architects, P.C.,

                Defendant.


                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
                         (INJUNCTIVE RELIEF DEMANDED)

        Plaintiff, Jackie Shumaker ("Shumaker" or Plaintiff) by and through undersigned counsel,

brings this Complaint against Defendant, Eidos Architects, P.C. ("Eidos" or Defendant) for

damages and injunctive relief, and in support thereof states as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant's unauthorized reproduction and public display of a

copyrighted photograph owned and registered by Shumaker. Accordingly, Shumaker seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et

seq.

       2.      Shumaker brings this action for violations of exclusive rights under the Copyright

Act, 17 U.S.C. § 106, to copy and distribute Shumaker's original copyrighted works of

authorship.
Case 1:21-cv-01669-STV Document 1 Filed 06/17/21 USDC Colorado Page 2 of 8




                                                PARTIES

      3.            Plaintiff, Shumaker, is a professional photographer residing at 5650 W Quincy

Ave Unit 43, Denver, CO 80235. Shumaker is in the business of licensing reproduction rights in

photographs for a fee.

      4.            Defendant Eidos, is a Colorado corporation with its principal place of business at

5400 Greenwood Plaza Boulevard, Greenwood Village, CO 80111, and can be served by serving

its Registered Agent, Stathopulos & Associates, PC, at 6900 E. Belleview Ave., #350,

Greeenwood Village, CO 80111.

                                     JURISDICTION AND VENUE

      5.            This is an action arising under the Copyright Act, 17 U.S.C. § 501.

      6.            This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 1338(a).

      7.            Defendant is subject to personal jurisdiction in Colorado.

      8.            Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), (c) and (d) and

1400(a) because the Defendant is a corporation subject to personal jurisdiction in this district, the

events giving rise to the claims occurred in this district, Defendant engaged in infringement in

this district, Defendant reside in this district, and the Defendant is subject to personal jurisdiction

in this district.

                              THE COPYRIGHTED WORKS AT ISSUE

      9.            Shumaker created a photograph entitled “050712_FP_FS_002", which is shown

below.
Case 1:21-cv-01669-STV Document 1 Filed 06/17/21 USDC Colorado Page 3 of 8




     10.       Shumaker also created a photograph entitled “20060801_fp_mix_002", which is

shown below.




     11.       Shumaker photographs 050712_FP_FS_002 and 20060801_fp_mix_002 will be

referred to herein as the "Works".
Case 1:21-cv-01669-STV Document 1 Filed 06/17/21 USDC Colorado Page 4 of 8




         12.        At the time Shumaker published the 050712_FP_FS_002 photograph, Shumaker

applied copyright management information consisting of "© JACKIE SHUMAKER ALL

RIGHTS RESERVED" in the bottom right and below the photograph as shown below.




                                                                                           1


         13.        Shumaker registered the Works with the Register of Copyrights on August 08,

2005 and September 11, 2006 and was assigned the registration number VAu681-761 and

VAu720-566 respectively. The Certificates of Registration are attached hereto as Exhibit1.

         14.        Photograph 050712_FP_FS_002 was registered under Copyright Registration

VAu681-761.

         15.        Photograph 20060801_fp_mix_002 was registered under Copyright Registration

VAu720-566.

         16.        At all relevant times Shumaker has been the owner of the copyrighted Works.




1
    A red arrow and box are used to show the location of the CMI.
Case 1:21-cv-01669-STV Document 1 Filed 06/17/21 USDC Colorado Page 5 of 8




      17.       Shumaker's Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.

                                 INFRINGEMENT BY DEFENDANT

      18.       Eidos has never been licensed to use the Works at issue in this action for any

purpose.

      19.       On a date after the Works at issue in this action were created, but prior to the

filing of this action, Eidos copied the Works without Shumaker's permission.

      20.       After Eidos copied the Works, it made further copies and distributed the Works

on the internet.

      21.       Eidos copied and distributed Shumaker's copyrighted Works for purposes of

advertising and promoting Eidos's business.

      22.       Eidos committed copyright infringement of the Works as evidenced by the

documents attached hereto as Exhibit 2.

      23.       Shumaker never gave Eidos permission or authority to copy, distribute or display

the Works.

      24.       Shumaker notified Eidos of the allegations set forth herein on April 12, 2021 and

April 27, 2021. To date, Eidos has refused to rectify its infringing conduct. Copies of the

notices to Eidos are attached hereto as Exhibit 3.

      25.       When Eidos copied and displayed the Works at issue in this case, Eidos removed

Shumaker 's copyright management information from the 050712_FP_FS_002 photograph.

      26.       Shumaker never gave Eidos permission or authority to remove copyright

management information from the 050712_FP_FS_002 photograph.
Case 1:21-cv-01669-STV Document 1 Filed 06/17/21 USDC Colorado Page 6 of 8




                                       COUNT I
                                COPYRIGHT INFRINGEMENT

       27.      Plaintiff incorporates the allegations of paragraphs 1 through 26 of this Complaint

as if fully set forth herein.

       28.      Shumaker owns a valid copyright in the Works at issue in this case.

       29.      Shumaker registered the Works at issue in this case with the Register of

Copyrights pursuant to 17 U.S.C. § 411(a).

       30.      Eidos copied, displayed, and distributed the Works at issue in this case and made

derivatives of the Works without Shumaker's authorization in violation of 17 U.S.C. §§ 106 and

501.

       31.      Eidos performed the acts alleged in the course and scope of its business activities.

       32.      Eidos acts were willful.

       33.      Shumaker has been damaged.

       34.      The harm caused to Shumaker has been irreparable.

                                COUNT II
              REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION

       35.      Plaintiff incorporates the allegations of paragraphs 1 through 26 of this Complaint

as if fully set forth herein.

       36.      The Works at issue in this case contains copyright management information

("CMI").

       37.      Eidos knowingly and with the intent to enable or facilitate copyright infringement,

removed CMI from at least one of the photographs at issue in this action in violation of 17

U.S.C. § 1202(b).
Case 1:21-cv-01669-STV Document 1 Filed 06/17/21 USDC Colorado Page 7 of 8




        38.      Eidos committed these acts knowingly or having reasonable grounds to know that

it will include, enable, facilitate or conceal infringement of Shumaker's rights in the Works at

issue in this action protected under the Copyright Act.

        39.      Shumaker has been damaged.

        40.      The harm caused to Shumaker has been irreparable.

                                      PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff prays for judgement against Defendant Eidos Architects, P.C.

that:

         a.      Defendant and its officers, agents, servants, employees, affiliated entities, and all

of those in active concert with them, be preliminarily and permanently enjoined from committing

the acts alleged herein in violation of 17 U.S.C. §§ 501, 1202;

         b.      Defendant be required to pay Plaintiff its actual damages and Defendant's profits

attributable to the infringement, or, at Plaintiff's election, statutory damages, as provided in 17

U.S.C. §§ 504, 1203;

         c.      Plaintiff be awarded its attorneys' fees and costs of suit pursuant to 17 U.S.C. §

505;

         d.      Plaintiff be awarded pre-judgement interest; and

         e.      Plaintiff be awarded such other and further relief as the Court deems just and

proper.

                                   DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.
Case 1:21-cv-01669-STV Document 1 Filed 06/17/21 USDC Colorado Page 8 of 8




Dated: June 17, 2021                   Respectfully Submitted,



                                        /s/ Sergio Calderon Baron
                                        SERGIO CALDERON BARON
                                        Florida Bar No.: 1007687
                                        sergio@imagetheftlawfirm.com
                                        (833) 444-0088

                                        Image Theft Law Firm P.A.
                                        4800 N. Federal Hwy., Suite D207
                                        Boca Raton, FL 33431

                                        Attorney for Plaintiff Jackie Shumaker
